United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-803
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 18, 2007 merit decision affirming the termination of his
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss and medical benefits effective June 6, 2006; and (2) whether appellant established that
he had any condition or disability caused by the accepted employment injury following the
termination of compensation.
FACTUAL HISTORY
On January 9, 2001 appellant, then a 27-year-old clerk, injured his back and legs when he
tripped over a bucket. He did not recall hitting his head or losing consciousness, although he
subsequently modified the history of injury to include striking his head when he fell. Appellant
reported loss of consciousness episodes following the January 9, 2001 work injury. On

March 14, 2001 the Office accepted the claim for lumbar strain, cervical strain and concussion.
Appellant stopped work on January 10, 2001, returned to limited-duty part-time work on
June 25, 2001, increasing to full duty on September 28, 2001. He stopped work again on
December 13, 2001 and did not return. The Office paid compensation for total disability.
On March 21, 2001 Dr. Vanesa S. Godin, a neurologist, noted the history of injury and
advised that appellant reported five to six losses of consciousness events since the injury. She
noted findings on examination and opined that appellant had a closed head injury, post-traumatic
vestibulopathy and post-traumatic headaches. Dr. Godin stated that the loss of attention,
concentration and memory suggested a postconcussion syndrome and the loss of awareness
could be a seizure or epileptic event. She ordered a sleep deprived electroencephalogram (EEG)
and a magnetic resonance imaging (MRI) scan of the brain, which were reported as normal.
Dr. Godin noted that appellant continued to have low back pain and advised that opioid
medication caused rebound headaches. In a May 1, 2001 report, she opined that another EEG
was needed to rule out partial simple seizures. Appellant began treatment with Dr. Steven A.
Holper, a Board-certified physiatrist, who opined that he was totally disabled due to the work
injury.
The Office referred appellant for a second opinion examination with Dr. John Kreed
Lovell, a neurologist. In a December 5, 2002 report, Dr. Lovell diagnosed low back pain,
recurrent episodes of loss of consciousness, clonic activity and tongue biting, and postconcussion syndrome with headaches. He opined that the conditions appeared to be related to
the January 9, 2001 head injury. Dr. Lovell noted that an elevated liver function test and
abnormal liver biopsy were not work related. He opined that appellant was totally disabled and
recommended consultation with an epilepsy center.
On May 13, 2003 appellant saw Dr. Linda M. Brown, a neurologist, for recurrent
episodes of loss of consciousness. Dr. Brown noted the history of injury, presented findings and
recommended that appellant be studied further with video EEG monitoring.
On April 2, 2004 Dr. Ronald Kirby Reed, a Board-certified neurologist, reviewed the
history of injury and appellant’s loss of consciousness episodes. He advised that appellant’s
symptoms were fully compatible with a seizure disorder that was theoretically post-traumatic in
origin. The fact that both the EEG and MRI brain scans were normal did not confirm or rule out
the diagnosis as true epilepsy could only be diagnosed or excluded by trapping an event on an
EEG. Dr. Reed noted that appellant had never been aggressively treated for epilepsy. He opined
that appellant’s post-traumatic cephalgia and post-traumatic epilepsy were related to the work
injury.
In a June 7, 2004 report, Dr. Mehdi Ansarinia, a Board-certified neurologist, noted the
history of injury. He diagnosed post-traumatic syndrome with the constellation of symptoms
including persistent daily headaches, ataxia, depression and sleep changes; migraine headaches
with aura; analgesic rebound headaches; episodic loss of consciousness, possible post-traumatic
epilepsy daily opioid use; left occipital neuralgia, possible temporomandibular joint disorder and
sensory loss in the left upper extremity.

2

The Office referred appellant for a second opinion evaluation by Dr. Bruce M. Ballard, a
Board-certified orthopedic surgeon and Dr. Robert A. Moore, a Board-certified neurologist. In a
January 25, 2005 report, Dr. Ballard noted the history of injury and appellant’s subsequent
seizure symptoms. He set forth his observations, noting that there were no objective findings
that did not require appellant’s cooperation. Dr. Ballard advised there were no objective findings
to substantiate appellant’s multiple and widespread orthopedic complaints. He explained that
appellant fell and sustained lumbar and cervical soft tissue injuries that should have resolved
within six weeks without treatment or, at the outside, with four to five weeks of physical therapy.
Dr. Ballard advised that there were no residuals of the accepted lumbar and cervical strains and
no further medical treatment were warranted. From an orthopedic standpoint, appellant could
return to work without restrictions. Dr. Ballard noted that appellant had a great deal of anxiety
and was depressed which could be factors contributing to his current condition.
In a July 18, 2005 report, Dr. Moore reviewed the statement of accepted facts and the
medical record. He stated that appellant fell on January 2001 and, while it was unclear whether
he hit his head or lost consciousness, he began having episodic loss of consciousness three days
later. Dr. Moore noted that inpatient EEG monitoring had been recommended, appellant was
being treated with anticonvulsants for a seizure disorder, and that he took chronic opiates. He
diagnosed episodic loss of consciousness of undetermined etiology. Dr. Moore could not
diagnose epilepsy. There were clinical characteristics of appellant’s episodes that appeared to be
epileptiform, but it was unclear whether he struck his head at the time of his injury. Even if he
had struck his head, it would be very unusual to develop a post-traumatic seizure disorder as
medical records indicated no loss of consciousness and the MRI scan of the brain was normal.
Dr. Moore noted that appellant was involved in a motor vehicle accident in 1999, that required
suturing, but he could not determine the severity of that injury. He opined that possible
etiologies of appellant’s episodic loss of consciousness included epileptiform disorder or
pseudoseizures from side effects associated with the use of medications. Dr. Moore stated that
the concussion diagnosis was not currently established by objective findings. The diagnoses of
epilepsy and seizures were based on appellant’s history and not on abnormal or objective
findings. He agreed with prior examiners that the only way to determine whether appellant had
seizures was to perform inpatient EEG monitoring, during which time anticonvulsant
medications would be discontinued. Appellant might also require detoxification for the side
effects of chronic opiate use. Dr. Moore noted that any neurological aggravation was not
indicated as the subjective symptomatology of headaches, episodic of loss of consciousness and
impaired memory arose after the work injury. He found no preexisting neurological disability.
To the extent there was a possible seizure diagnosis, it could be due to appellant’s 1999
nonwork-related motor vehicle accident or to side effects of his medications. Dr. Moore opined
that appellant exhibited disability based solely on his subjective complaints of loss of
consciousness, but he could work with restrictions on climbing, balancing, working at heights,
working around moving machinery or operating a motor vehicle.
In a November 11, 2005 report, Dr. Holper found that appellant reached maximum
medical improvement from his work-related cervical and lumbar injuries on November 11, 2005.
He opined that appellant had 13 percent whole person impairment.
The Office sought to arrange a three-day inpatient video EEG monitor, but appellant was
not willing to undergo the study. Appellant noted that he was retiring on medical disability and

3

would change to Office of Personnel Management (OPM) benefits on January 1, 2006.
Dr. Holper reiterated that appellant was totally disabled due to chronic low back pain syndrome
resulting from the January 9, 2001 work injury.
On January 18, 2006 the Office requested that Dr. Moore provide a supplemental opinion
as to whether there were any objective findings to establish a diagnosis of epilepsy or seizures
absent a three-day inpatient video EEG monitoring. In a January 30, 2006 report, Dr. Moore
opined that appellant’s seizure diagnosis was based on his self-reports. He noted that it was not
uncommon in the case of a seizure disorder for a diagnosis to be based on unwitnessed events.
On May 4, 2006 the Office proposed to terminate appellant’s compensation. It found that
the weight of the medical evidence was represented by the opinions of Dr. Ballard and
Dr. Moore, which established that appellant’s lumbar strain, cervical strain and concussion had
resolved. The Office allowed appellant 30 days to submit additional evidence or legal argument
in opposition to the proposed termination. No additional evidence was submitted.
By decision dated June 6, 2006, the Office terminated appellant’s compensation benefits
effective that date.
On May 14, 2007 appellant requested reconsideration contending that recommended
testing was never performed. He stated that he did not receive timely notice of the three-day
inpatient EEG monitoring test. Appellant argued that the reports from Drs. Moore and Ballard
were biased and inconsistent with what each physician said during examination. In a June 2,
2006 statement, Althea Gilkey, Esquire, appellant’s former attorney, argued that he had residuals
of his work injuries and that further testing should have been performed prior to terminating
benefits. She argued that an August 8, 2001 lumbar MRI scan showed findings that had not
improved over time.
Appellant submitted medical evidence from 2001 through 2003 a September 14, 2006
emergency medical services incident report; a July 11, 2005 emergency department report
admitting him for acute chest pain and history of seizures progress reports of April 16 and
February 13, 2007 from an unknown provider; and internet articles on spine and head injuries.
Progress reports from Dr. Holper dated May 16 to October 10, 2006 reiterated that appellant
remained disabled due to chronic low back pain. In an August 9, 2006 report, Dr. Clifford
Carrol, a Board-certified internist, stated that appellant gained weight as a result of being
immobile from the January 9, 2001 work incident and hepatitis developed secondary to the
weight gain. He further stated that a liver biopsy suggested progressive liver disease secondary
to fatty infiltration.
By decision dated October 18, 2007, the Office denied modification of the June 6, 2006
termination decision. It noted that appellant’s seizures were never accepted as work related.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.1 Having determined that an employee has a
1

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

disability causally related to his or her federal employment, it may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.2 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.3
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for lumbar and cervical strains and a concussion.
It terminated his compensation based on the January 25, 2005 report of Dr. Ballard who found no
residuals of the accepted lumbar and cervical strains. The July 18, 2005 and January 30, 2006
reports of Dr. Moore found that appellant no longer had any objective evidence of a concussion
and that his episodic loss of consciousness was of undetermined etiology.
Dr. Ballard stated that there were no objective findings to substantiate appellant’s
multiple and widespread orthopedic complaints. He explained that appellant’s lumbar and
cervical spine injuries sustained as a result of the January 9, 2001 work injury were soft tissue
injuries which resolved within six weeks without treatment or within four to five weeks with
physical therapy. Dr. Ballard opined that appellant was not experiencing any residuals of the
accepted lumbar and cervical strain conditions. He further opined, from an orthopedic
standpoint, that appellant could return to work without restrictions and that further medical
treatment was not necessary.
Appellant did not submit any probative medical evidence supporting continuing disability
causally related to his accepted lumbar and cervical strain conditions. Dr. Holper opined that
appellant remained disabled due to his chronic low back pain syndrome which resulted from the
January 9, 2001 work injury. However, he did not provide any further explanation supported by
objective findings. Dr. Holper did not provide any findings on examination or address diagnostic
testing to support his stated conclusion.
The Board finds that the weight of the medical evidence establishes that appellant’s
work-related orthopedic conditions resolved. Dr. Ballard stated that appellant did not have
residuals of the accepted lumbar and cervical strains and he could return to work without
restrictions. He addressed the findings on examination that supported his opinion. Dr. Ballard’s
report is sufficiently probative, rationalized and based upon a proper factual background.
With respect to whether appellant continued to have residuals from any neurological
condition causally related to the work injury, the Office gave determinative weight to the
medical opinion of Dr. Moore, who reviewed the entire record and statement of accepted facts
and performed a thorough examination of appellant. He opined there were no objective medical
findings to support residuals of a concussion. Dr. Moore noted that appellant’s diagnoses
regarding his loss of consciousness following the January 9, 2001 work injury were based solely
on appellant’s report. He opined that appellant was being treated for a seizure disorder and noted
2

Id.

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

his episodic loss of consciousness was of an undetermined etiology. Dr. Moore noted a history
of a 1999 automobile accident and the use of medication as possible sources of appellant’s
ongoing symptoms. He advised that any disability was due to nonwork-related conditions and
that the MRI scans of the brain were normal.
The Board finds that the Office properly found that Dr. Moore’s opinion represented the
weight of the medical evidence and negated a causal relationship between appellant’s current
condition and his accepted concussion. Dr. Moore submitted a well-rationalized report which
found that appellant’s current disability was due to nonwork-related conditions and that he had
no disability stemming from his accepted concussion condition. He properly concluded that
appellant had no longer any residuals from the accepted condition and his opinion is sufficiently
probative, rationalized and based on a proper factual background.
LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the employee to establish that any subsequent disability is causally
related to an accepted employment injury.4
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury.5 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.6 Causal relationship is a medical issue and the
medical evidence required to establish a causal relationship is rationalized medical evidence.7
Neither the fact that a disease or condition manifests itself during a period of employment nor the
belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish causal relationship.8
ANALYSIS -- ISSUE 2
Appellant disagreed with the Office’s termination of benefits and submitted evidence
regarding his conditions including his loss of consciousness. He did not submit any reasoned
medical evidence establishing that he had any continuing residuals of the accepted conditions
after the termination of benefits. Dr. Holper’s reports did not specifically address or explain the
reasons why appellant’s continuing condition or disability was causally related to the accepted
employment injury.
4

Darlene R. Kennedy, 57 ECAB 414, 416 (2006); see Wentworth M. Murray, 7 ECAB 570, 572 (1955).

5

See Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Jennifer Atkerson, 55 ECAB 317 (2004).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Ernest St. Pierre, 51 ECAB 623 (2000).

6

Regarding the conditions not accepted by the Office, appellant retains the burden of proof
to establish the causal relationship. Dr. Brown opined that appellant’s loss of consciousness
episodes should be further studied with EEG video monitoring. However, no diagnosis was
provided.
Dr. Ansarinia diagnosed several conditions regarding appellant’s loss of
consciousness episodes. However, the physician did not address the cause of the diagnosed
conditions. The Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.9 Thus, the reports of Dr. Brown and Dr. Ansarinia are insufficient to establish
appellant’s burden of proof.
Dr. Reed examined appellant on April 2, 2004 and diagnosed post-traumatic cephalgia
and post-traumatic epilepsy conditions, which he opined were related to the January 9, 2001
work injury. He stated the fact that both the EEG and MRI scan of the brain were normal neither
confirmed nor ruled out the diagnosis. Dr. Reed advised that the only way true epilepsy could be
diagnosed or excluded would be for appellant to undergo an EEG study, which appellant refused
to take. His report is speculative or equivocal. Although Dr. Reed indicated appellant’s
condition was work related, he then stated that he could not positively diagnose epilepsy without
appellant undergoing an EEG study, which he refused to take.10 The Board finds that Dr. Reed’s
report is insufficient to establish appellant’s burden of proof.
Other evidence submitted by appellant is insufficient to establish any other conditions
due to the January 9, 2001 employment injury. In an August 9, 2006 report, Dr. Carrol attributed
a liver condition secondary to the weight appellant gained as a result of being immobile from the
January 9, 2001 work incident. However, there is no evidence that appellant was immobilized
by his work injury or how much weight was gain as a result of such immobilization.
Furthermore, the medical evidence reflects that both Dr. Lovell, an Office second opinion
examiner, and Dr. Holper, appellant’s attending physician, advised that appellant’s liver
condition was not work related and had been ongoing for years. It is well established that
medical reports must be based on a complete and accurate factual and medical background and
that medical opinions based on an incomplete or inaccurate history are of diminished probative
value.11 Therefore the medical reports with an inaccurate factual history have no probative value
to establish causal relationship.
Additional reports of record do not contain any opinion regarding the cause of his
reported condition. These include a September 13, 2006 emergency medical services incident
report; a July 11, 2006 emergency department report; and progress reports dated April 16 and
February 13, 2007 from an unknown provider. None of these reports provide a diagnosis or
opinion regarding whether appellant remained disabled due to the accepted employment injury.12

9

Conard Hightower, 54 ECAB 796 (2003).

10

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
11

James R. Taylor, 56 ECAB 537 (2005).

12

Michael Smith, 50 ECAB 313 (1999).

7

Appellant also submitted articles from the internet regarding spine and head injuries. The
Board has held that newspaper clippings, medical texts and excerpts from publications are of no
evidentiary value in establishing the causal relationship between a claimed condition and an
employee’s federal employment. Such materials are of general application and are not
determinative of whether the specific condition claimed is related to the particular employment
factors alleged by the employee.13
While appellant asserts that he did not receive timely notification of the three-day
inpatient EEG monitoring test, the Board notes that appellant has not explained how this may
have adversely affected him or why such testing was not otherwise available in view of evidence
indicating that the Office sought to arrange such testing. Appellant also asserts that the second
opinion reports from Dr. Ballard and Dr. Moore are biased, erroneous and inconsistent with what
both physicians said during the examinations. However, he did not provide any evidence to
establish those allegations. While appellant asserts that Dr. Moore reported an inaccurate history
of injury as he stated that he slipped on a pill, the Board finds this interpretation of Dr. Moore’s
report inaccurate. The Board has reviewed Dr. Moore’s report and finds that when Dr. Moore
reviewed the medical evidence of file, he merely noted that a January 9, 2001 medical report
stated that appellant had slipped on a pill. However, as he was provided with an accurate
statement of accepted facts and based his opinion on this; there is no evidence that his report was
not based on an accurate history. Likewise, the arguments of appellant’s former attorney,
Ms. Gilkey, are without merit. Her assertions generally relate to conditions not accepted by the
Office. In any event, as the issue in the case is medical in nature, any such assertions regarding
appellant’s medical conditions would need to be supported by probative medical evidence.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits as a result of the accepted lumbar strain, cervical strain and concussion
conditions effective June 6, 2006. The Board further finds that appellant has not met his burden
to establish his post-traumatic cephalgia and post-traumatic epilepsy or any other diagnosed
condition resulted from the accepted employment injury.

13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2007 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: December 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

